209 Mich. App. 58 (1995)
530 N.W.2d 120
SUNSHINE MOTORS, INC
v.
NEW HAMPSHIRE INSURANCE COMPANY
Docket No. 162975.
Michigan Court of Appeals.
Submitted January 17, 1995, at Lansing.
Decided February 22, 1995, at 9:00 A.M.
Fabian & Sklar, P.C. (by Jo Robin Davis), for the plaintiff.
Denenberg, Tuffley & Jamieson, P.C. (by Susan Tukel), for the defendant.
Before: CAVANAGH, P.J., and HOLBROOK, JR., and MARKEY, JJ.
PER CURIAM.
Plaintiff appeals as of right from an order granting defendant summary disposition pursuant to MCR 2.116(C)(10) in this case involving a claim of a breach of an insurance contract. We affirm.
On August 18, 1991, heavy rains flooded plaintiff's car dealership when the local drainage system *59 became partially blocked with a piece of wood. Plaintiff sought coverage from defendant-insurer, which denied coverage for certain losses, citing a policy provision excluding coverage for losses caused by flood, surface water, water backing up from a sewer or drain, or certain other events or causes.[1] After plaintiff filed this lawsuit and some discovery was conducted, both parties moved for summary disposition. The trial court granted summary disposition to defendant, ruling as a matter of law that plaintiff's losses were caused by surface water and, therefore, excluded from coverage.
Construction of an insurance contract is a matter of law for the court. Mueller v Frankenmuth Mutual Ins Co, 184 Mich. App. 669, 671; 459 NW2d 95 (1990). A court must enforce an insurance policy in accordance with its terms and may not read ambiguities into the policy where none exist. Michigan Millers Mutual Ins Co v Bronson Plating Co, 445 Mich. 558, 567; 519 NW2d 864 (1994). Here, the parties' insurance contract clearly and unambiguously excluded coverage for damage caused directly or indirectly by, among other things, flooding, surface water, water backing up from a sewer or drain, contributing weather conditions, or faulty or inadequate maintenance of property on or off the insured's premises. The policy expressly excluded coverage for such losses "regardless of any other cause or event that contributes concurrently or in any sequence to the loss."
It appears to us that plaintiff's losses were the result of an unfortunate sequence or concurrence of direct and indirect causes: heavy rainfall creating surface water that failed to drain away because *60 of debris blocking the drainage system. See Fenmode, Inc v Aetna Casualty & Surety Co, 303 Mich. 188; 6 NW2d 479 (1942). See also Front Row Theatre, Inc v American Manufacturer's Mutual Ins Cos, 18 F3d 1343 (CA 6, 1994). Plaintiff's claim that the blocked drainage system was "the proximate cause" of its losses misses the point: Whether the blocked drainage system was a direct or indirect cause of plaintiff's water damage, or whether it was the principal factor or merely a contributing factor, the policy expressly excluded coverage. Accordingly, plaintiff has failed to assert the existence of a genuine issue of material fact, and the trial court did not err in finding that, as a matter of law, plaintiff's losses plainly were excluded from coverage. Summary disposition was proper.
Affirmed.
NOTES
[1]  Defendant did provide coverage of $25,000 to plaintiff under an optional commercial property extension that provided coverage for losses caused by water that would otherwise be excluded under the policy.